Citation Nr: 1036690	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of overpayment of service-connected 
disability compensation, to include validity of the overpayment 
created, in the amount of $8,917.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over 20 years of active 
service including from March 1966 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision by the Committee on Waivers 
and Compromises at the Milwaukee, Wisconsin, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2010, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that when 
the validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); see also 38 C.F.R. § 1.911(c) (2009), VAOPGCPREC 6-98 
(Apr. 24, 1998).  A review of the record shows the issue of 
validity of indebtedness was addressed in a November 2009 
supplemental statement of the case.  The Board finds this matter 
was appropriately developed on appeal and the issue on the title 
page of this decision has been revised to include all matters for 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The Veteran's service-connected disability compensation 
benefit payments were retroactively amended as a result of 
information demonstrating his marriage to S. was terminated in 
February 2003.

3.  VA received information on June 2, 2008, demonstrating the 
Veteran's marriage to M. in June 2003.

4.  VA records show the Veteran's monthly service-connected 
disability compensation payments were adjusted effective March 1, 
2003, removing S. as a dependent spouse and that his payment were 
adjusted effective July 1, 2008, adding M. as his dependent 
spouse; there is no evidence the overpayment amount of $8,917 was 
improperly calculated from these effective dates.

5.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

6.  The Veteran was at fault in the creation of the debt in 
failing to report the termination of his marriage his to S. and 
in continuing to accept payments for S. as a dependent spouse.

7.  Waiver of the assessed overpayment would, to some extent, 
result in unfair enrichment to the Veteran.

8.  Recovery of the assessed overpayment is not shown to deprive 
the Veteran of basic necessities.

9.  Denial of waiver would not defeat the purpose of the award of 
VA benefits.

10.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance upon 
the benefits received.




CONCLUSION OF LAW

Recovery of the overpayment of service-connected disability 
compensation in the valid amount of $8,917, would not be contrary 
to the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§  1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Court has held, however, that the 
VCAA notification procedures do not apply in waiver cases.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is 
significant to note that chapter 53 of title 38, U.S. Code (which 
governs waiver requests) contains its own decision notice 
provisions.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

Factual Background

A review of the record shows that the Veteran was notified in 
September 1994 that his monthly disability compensation payments 
included benefits for his spouse, S.  In April 1994 the Veteran 
notified VA that he was separating from his spouse.  
Subsequently, in VA correspondence dated in April 1994 the 
Veteran was notified that his separation from his spouse would 
not affect her dependency status and that he should notify VA if 
he wished to have her removed from his award as a dependent.  
Increased service-connected disability compensation benefits were 
established in a January 2003 rating decision.  In correspondence 
also dated in January 2003 the Veteran was notified of the 
decision and notified that additional benefits were being paid 
for his spouse.  He was informed that he should notify VA 
immediately if there was any change in the status of his 
dependents.

In correspondence received by VA on June 2, 2008, the Veteran 
reported  that his marriage to S. had been terminated in February 
2003 and that he had married M. in June 2003.  In an October 2008 
statement he, in essence, admitted that he had been overpaid 
during the four months between his divorce from S. and his 
remarriage to M., but he disputed the amount of overpayment 
created in the five year period resulting from his not providing 
the necessary information regarding the new marriage.  

In correspondence to his congressional representative dated in 
June 2009 the Veteran reported that he had called VA in July 2003 
to report his divorce and remarriage and was told that they would 
contact him for more information.  He stated that at the time he 
was experiencing family problems and that to his knowledge he 
never received VA correspondence.  In his April 2009 VA Form 9 
the Veteran asserted that he notified the RO in Chicago by 
telephone immediately after his most recent marriage.  In 
correspondence dated in November 2009 he reported that in July 
2003 he had called the Danville VA Hospital and was told to call 
the Chicago RO.  He stated he had called and that he spoke with a 
VA employee who seemed to be very busy and who reported they 
would be in contact with him shortly.  He stated that he 
subsequently experienced family and health problems which caused 
him to not follow up on his call.  He asserted that he was only 
unmarried for a four month period and that the Chicago RO was 
responsible for the error causing the overpayment.

At his personal hearing in April 2010 he asserted, in essence, 
that he had timely notified the Defense Enrollment Eligibility 
Reporting System (DEERS) of his divorce and remarriage and had 
been provided the VA toll-free telephone number.  He reiterated 
his claim of having provided the Chicago RO notice of his 
marriage to M. and implied that VA was at fault in failing to act 
upon that information.  He stated that repayment would not cause 
financial hardship, but that repayment would be a severe penalty 
when he was, in fact, married for most of this time.  



Validity of the Debt

VA regulations provide that the effective date of discontinuance 
of compensation payments for a dependent spouse to or for a 
veteran based upon divorce or annulment on or after October 1, 
1982, will be the last day of the month in which the divorce or 
annulment occurred.  See 38 C.F.R. § 3.501(d)(2) (2009).  An 
overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. § 1.962 
(2009).  

VA regulations provide that, under applicable criteria, the 
effective date of an award of additional compensation for a 
dependent is the latest of the following dates: (1) the date of 
claim, that is, listed in their order of applicability, (i) the 
date of the veteran's marriage, or birth/adoption of his or her 
child, if the evidence of the event is received within one year 
of the event; otherwise, (ii) the date notice is received of 
dependent's existence, if evidence is received within one year of 
the VA request; or, (2) the date the dependency arises; or, (3) 
the effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of 
notification of such rating action; or, (4) the date of 
commencement of the veteran's award.  38 U.S.C.A. § 5110(f) (West 
2002); 38 C.F.R. § 3.401(b) (2009).  The Court has held that an 
award of dependency benefits is not contingent on the "mailing" 
of the required evidence, but rather its "receipt" by VA.  
McColley v. West, 13 Vet. App. 553, 556-557 (2000).

Generally, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following the 
date on which the award becomes effective.  38 U.S.C.A. § 5111 
(West 2002); 38 C.F.R. § 3.31 (2009).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.151(a) (2009).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009). 
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

Based upon the evidence of record, the Board finds VA first 
received information that may be construed as a claim for 
additional dependent benefits for the Veteran's spouse, M., on 
June 2, 2008.  Information was also submitted indicating the 
Veteran's marriage to S. had been terminated in February 2003 and 
that he had married M. in June 2003.  The Veteran's service-
connected disability compensation benefit payments were 
retroactively amended as a result of the information 
demonstrating his marriage to S. was terminated in February 2003.  
There is no probative evidence of an earlier claim for the 
specific request for additional dependent benefits for the 
Veteran's spouse, M., having been received by VA.  

Although the Veteran reported that he had earlier provided VA 
information about his remarriage, he does not claim that he 
submitted his request in writing nor are his statements, alone, 
sufficient to rebut the presumption of regularity in RO 
operations.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  A review of the 
available record reveals no evidence the Veteran submitted a 
claim evidencing his belief that he was entitled to additional 
dependent benefits for his spouse, M., prior to June 2, 2008.  
See 38 C.F.R. § 3.1(p).  VA records show the Veteran's monthly 
service-connected disability compensation payments were adjusted 
effective March 1, 2003, removing S. as a dependent spouse and 
that his payments were adjusted effective July 1, 2008, adding M. 
as his dependent spouse.  There is no evidence the overpayment 
amount of $8,917 was improperly calculated from these effective 
dates.  Therefore, the Board finds an overpayment in the amount 
of $8,917 was validly created.

Waiver

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and recovery 
of the indebtedness from the payee who received such benefits 
would be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963(a) (2009).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government. In making 
this determination, consideration will be given to the following 
elements, which are not intended to be all- inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute 
to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against 
VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. §  5302; 38 C.F.R. § 1.965(a) (2009).

In this case, there is no evidence indicating the indebtedness 
resulted from fraud, misrepresentation, or bad faith on the 
Veteran's part.  Therefore, waiver of indebtedness is not 
precluded if shown that it would be against the principles of 
equity and good conscience to require the appellant to repay the 
debt to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of the 
overpayment would not be against the principles of equity and 
good conscience.  The record shows the Veteran was at fault in 
the creation of the debt in failing to report the termination of 
his marriage his to S. and in continuing to accept payments for 
that dependent spouse.  Waiver of the assessed overpayment would, 
to some extent, result in unfair enrichment to the Veteran.

Recovery of the assessed overpayment is not shown to deprive the 
Veteran of basic necessities.  The Board notes the Veteran 
testified in April 2010 that financial hardship was not at issue.  
Repayment is not shown to deprive him of basic necessities.

The Board also finds that collection of the debt would not defeat 
the purpose of paying benefits by nullifying the objective for 
which the benefits were intended. There is no indication that 
reliance on the overpaid benefits resulted in the Veteran's 
relinquishment of a valuable right or the incurrence of a legal 
obligation.  After weighing all the evidence of record, the Board 
finds that recovery of the overpayment would not be against 
equity and good conscience.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the veteran's claim for an increased rating.  The preponderance 
of the evidence is against a waiver of the assessed overpayment.




ORDER

Entitlement to waiver of overpayment of service-connected 
disability compensation, to include validity of the overpayment 
created, in the amount of $8,917, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


